Title: To James Madison from Aedanus Burke, 10 July 1801
From: Burke, Aedanus
To: Madison, James


My Dear Sir
July 10th. 1801.
I gave to an English Gentleman, Mr. Brown, a Letter of introduction to You, as a man that has seen the world much, and is, I think, respectable for polite manners and information. I introduced him also to Genl. Dear-borne, in the Character I mentioned to You; I believe I was strictly correct in it. Since I wrote, it has been lately mentioned to me, that he is a candidate for some employment abroad, under the Administration; of which, if I had the most distant intimation, I should have cautiously evaded the giving of any sort of introduction to any of our Ministers: For as to the political Creed of Mr. Brown, whether he be a Republican or Royalist, he has been discreet & reserved enough, to keep me a stranger to that question. In my letter to You, the Word English Gentleman, was not an accidental aberration of my pen. He is I believe what I thought him; but as to his theory and maxims of Govt. I know nothing. From a sense of something like duty, wh. I owe to You and my self, I could not rest easy, until I shall have written to You. I beg of You to be so kind as to shew this Letter, in a friendly confidential way, to my very worthy acquaintance General Dearbourne. Between ourselves, my judgment harboured a secret lurking disapprobation of what I was about, merely in a political view; if it be an Error, it is one that I shall not again renew any experiment upon. My assurance of very high esteem & respect for You, I beg You to accept of.
Burke
